Riely, J.,
dissenting.
I concur in all of the opinion except that part which holds that where, upon the trial of a capital case, the jury are adjourned from one day to another, the record should show that . the jury, upon such adjournment, were placed in the custody *808of the proper officer, with instructions not to speak to them himself, nur to allow any one else to speak them, touching the trial of the case. From that I am constrained to dissent. It is a proper and well-established practice that the jury, upon an adjournment, should be placed in the custody of the proper officer, and kept together, free from all extraneous influences; but it is not a necessary part of the record to sustain the judgment. It is, in my opinion, not one of the essentials of the record which should affirmatively appear, but is one of the incidents of the trial, that this court should presume was regular, unless the contrary appears. It should be presumed that the court, in the conduct of the trial, proceeded orderly and in the usual way, unless the contrary appears by the record, or was made so to appear by some appropriate proceeding.
Buchanan, J.:
In the cases of Mary Abernathy v. Commonwealth and Solomon Marable v. Commonwealth the judgments will be reversed,'the verdicts set aside, and new trials awarded in each case, for the reasons given in the case of Pokey Barnes v. The Commonwealth.

Reversed.